DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending
Claims 1, 5, 6 and 15 have been amended
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateyama et al. US 6,110,282 (US’282).

Regarding claim 1, US’282 teaches a coating apparatus for coating an LCD substrate with a developing liquid for a photo-resist has a conveyer mechanism for linearly conveying the substrate in a conveying direction (abstract). As shown in FIG. 2, pressurizing roller). The substrate is pressed against the lower conveyer rollers 6 by the conical portions 7a, so that the substrate is sandwiched between the lower conveyer rollers 6 and the upper conveyer rollers 7 while being conveyed (a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to contact the target object and to press the target object against the conveyance mechanism). The side surfaces of the pair of conical portions 7a and 7a function as guide surfaces to be brought into contact with upper edges of both the sides 2c and 2c of the substrate 2. In a conveyer mechanism shown in FIG. 4, lower conveyer rollers 6 each have a shaft 6a extending perpendicular to the conveying direction D1 of the substrate 2, small-diameter portions 6b arranged one on either side of the shaft 6a, and a small-diameter portion 6d arranged at the center of the shaft 6a. The small-diameter portions 6b support both the sides 2c and 2c of the substrate 2 from the underside while and the small-diameter portion 6d supports the center of the substrate 2 in its width direction from the underside. The substrate is pressed against the lower conveyer rollers 6 by the pairs of roller members (7 and 7), so that the substrate is sandwiched between the lower conveyer rollers 6 and the upper conveyer rollers 7 while being a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism) (col 4 line 33-col. 6 line 55, see fig. 1-4). In the coating and developing system having the above described structure, an unprocessed LCD substrate contained in a cassette 96 on a cassette table 98 is taken up by a transfer fork 99 in the loading section 90. The substrate is received by a main arm 80 of the first processing section 91 and is transferred into a brush scrubbing apparatus 103. After being subjected to a brush scrubbing and washing treatment in the brush scrubbing apparatus, the substrate is cleaned by means of jet water of a high-pressure in a jet-water washing apparatus 104.  (col. 9 line 45-65). After being cleaned, the substrate is subjected to a hydrophobia treatment in an adhesion apparatus 105, and is then cooled in a cooling apparatus 106. Then, the substrate is coated with a solvent from one end to the other in a coating apparatus 107 having a main structure similar to that of the coating apparatus shown in FIG. 1. Further, the substrate is coated with a photo-resist liquid so that a photo-resist film is formed. An unnecessary part of the photo-resist film on the marginal region of the substrate is removed by a coating film removing apparatus 108 (col. 10 line 5-15). Therefore. US’282 teaches an apparatus that includes multiple cleaning station including brush scrubbing apparatus 103, jet-washing apparatus 104 and film removing apparatus 108, and a conveyance mechanism. Although US’282 teach that the conveyance mechanism is part of the coating station and does not specifically state that the cleaning stations includes the conveyance mechanism, the claim does not recited how the conveyance mechanism relates to the cleaning process. The claim recites a conveyance mechanism configured to convey the target object to be subjected to cleaning processing. Therefore, there is not a specific requirement for when the cleaning takes place or how the conveyance mechanism operates in relation to the cleaning process, the claim only requires that the device performs cleaning and includes a conveyance mechanism. Therefore US’282 teaches a cleaning device configured to clean a target object, comprising: a conveyance mechanism configured to convey the target object to be subjected to cleaning processing, the conveyance mechanism being configured to contact the target object; a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to contact the target object and to press the target object against the conveyance mechanism; and a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism.

Regarding claim 2, US’282 teaches the cleaning device of claim 1. US’282 further teaches as shown in FIG. 2, each of the lower conveyer rollers 6 extends all over the entire width of the substrate 2, while each of the upper conveyer rollers 7 is formed of a pair of roller members (7 and 7) arranged coaxial and symmetric only at positions near both the sides 2c and 2c of the substrate 2. The pair of roller members (7 and 7) in each of the upper conveyer rollers 7 have conical portions 7a which project by a length corresponding to the marginal region 2b of the substrate 2 and are coaxially arranged such that their diameters decrease toward each other. The substrate is pressed against the lower conveyer rollers 6 by the conical portions 7a, so that the substrate is wherein the number of the pressurizing rollers is at least four.

Regarding claim 3, US’282 teaches the cleaning device of claim 1. US’282 further teaches the conveyer mechanism 5 has a plurality of lower conveyer rollers 6 which are driving rollers, and a plurality of upper conveyer rollers 7 which are driven rollers, wherein each of the rollers 6 and 7 have a rotational axis perpendicular to the conveying direction D1 (col. 4 line 60-col 5 line 25). Since rollers 7 are driven rollers there would necessarily have to be a driving mechanism which causes them to be driven, which reads on a drive mechanism configured to rotationally drive the pressurizing roller.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US’282 in view of  Berner et al. US 6,203,582 (US’582).

Regarding claim 4, US’282 teaches the cleaning deice of claim 1, as discussed above. 

US’282 does not teach that the cleaning device is part of a plating device.

 US’582 teaches a semiconductor workpiece processing tool. The semiconductor workpiece processing tool includes an interface section comprising at least one interface module and a processing section comprising a plurality of processing modules for processing the semiconductor workpieces. The semiconductor workpiece processing tool has a conveyor for transferring the semiconductor workpieces between the interface modules and the processing modules (abstract). It is therefore highly desirable to conduct such semiconductor workpiece processing within a regulated environment which preferably involves some type of automated or computer controlled processing. The regulated environment has minimal human contact to provide a low contaminant environment. Providing a regulated environment reduces the chances of an inadvertent contamination which could render the workpiece useless. Therefore, an increased need exists for providing a processing environment which adequately performs semiconductor workpiece processing steps in the presence of minimal contaminants (col 1 line 10-46). The processing section 14 may include a plurality of semiconductor workpiece processing modules for performing various semiconductor process steps. In particular, the embodiment of the processing tool 10 shown in FIG. 1 includes a plating module 20 defining a first lateral surface of the processing section 14. The processing 14 of the tool 10 may advantageously include additional modules, such as pre-wet module 22 and resist strip module 24, opposite the plating module 20, Alternatively, other modules for performing additional processing functions may also be provided within the processing tool 10 in accordance with the present invention. Pre-wet module 22 and resist strip module 24 define a second lateral surface of the processing tool 10. The specific processing performed by processing modules of the processing tool 10 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning device of US’282 to include that the cleaning device is part of a plating device because US’582 teaches that a plating modules can be combined with many different processing modules including resist processing to reduce human operator handling time and the chance of contaminating the semiconductor workpieces.
	
 Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asa et al. JP 2011006183 (JP’183) in view of Tateyama et al. US 6,110,282 (US’282).

Regarding claim 5, JP’183 teaches a method to prevent looseness and meandering in a work, when horizontally carrying the work in the carrying direction in a plane state (abstract). JP’183 further teaches the device can be used for cleaning or target object), by conveying the workpiece horizontally on a conveyance mechanism through surface treatment tanks for cleaning or plating (para. 1-2, 10 and 27). The device includes rollers for sandwiching from above (pressurizing roller) and below (conveyance mechanism) both end portions in the width direction of the workpiece. Pressure is applied by the upper roller to provide clamping pressure to the wrokpiece to prevent slacking or meandering of the work piece while it is being conveyed through the device (para. 14-15 and 25) (the pressurizing roller being configured to press the target object against the conveyance mechanism, process of mounting the target object on the conveyance mechanism, a process of conveying the target object in a state in which the target object is pressed against the conveyance mechanism). The device includes a presser rod 52  (roller moving mechanism) which adjusts the gap between the upper and lower rollers and puts pressure on the upper transport roller shaft 21 for applying pressure to the workpiece and adjusting the roller clamping pressure (to cause the pressurizing roller to press the target object against the conveyance mechanism, a process of moving the pressurizing roller toward the conveyance mechanism by the roller moving mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism) (para. 33-35). Therefore, JP’183 teaches a method for cleaning a target object in a cleaning device configured to clean the target object, the cleaning device comprising a conveyance mechanism configured to convey the target object to be subjected to cleaning processing, a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to press the target object against the conveyance mechanism, and a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism, the method comprising: a process of mounting the target object on the conveyance mechanism; a process of moving the pressurizing roller toward the conveyance mechanism by the roller moving mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism; and a process of conveying the target object in a state in which the target object is pressed against the conveyance mechanism.

JP’183 does not teach the conveyance mechanism being configured to contact the target object and the pressurizing roller being configured to contact the target object.

US’282 teaches a coating apparatus for coating an LCD substrate with a developing liquid for a photo-resist has a conveyer mechanism for linearly conveying the substrate in a conveying direction (abstract). US’282 further teaches as shown in FIG. 2, each of the lower conveyer rollers 6 extends all over the entire width of the substrate 2, while each of the upper conveyer rollers 7 is formed of a pair of roller members (7 and 7) arranged coaxial and symmetric only at positions near both the sides 2c and 2c of the substrate 2. The pair of roller members (7 and 7) in each of the upper conveyer rollers 7 have conical portions 7a which project by a length corresponding to the marginal region 2b of the substrate 2 and are coaxially arranged such that their diameters decrease toward each other (pressurizing roller). The substrate is pressed against the lower conveyer rollers 6 by the conical portions 7a, so a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to contact the target object and to press the target object against the conveyance mechanism). The side surfaces of the pair of conical portions 7a and 7a function as guide surfaces to be brought into contact with upper edges of both the sides 2c and 2c of the substrate 2. In a conveyer mechanism shown in FIG. 4, lower conveyer rollers 6 each have a shaft 6a extending perpendicular to the conveying direction D1 of the substrate 2, small-diameter portions 6b arranged one on either side of the shaft 6a, and a small-diameter portion 6d arranged at the center of the shaft 6a. The small-diameter portions 6b support both the sides 2c and 2c of the substrate 2 from the underside while and the small-diameter portion 6d supports the center of the substrate 2 in its width direction from the underside. The substrate is pressed against the lower conveyer rollers 6 by the pairs of roller members (7 and 7), so that the substrate is sandwiched between the lower conveyer rollers 6 and the upper conveyer rollers 7 while being conveyed (a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism) (col 4 line 33-col. 6 line 55, see fig. 1-4). In the coating and developing system having the above described structure, an unprocessed LCD substrate contained in a cassette 96 on a cassette table 98 is taken up by a transfer fork 99 in the loading section 90. The substrate is received by a main arm 80 of the first processing section 91 and is transferred into a brush scrubbing apparatus 103. After being subjected to a brush scrubbing and washing treatment in the 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of JP’183 to include the conveyance mechanism being configured to contact the target object and the pressurizing roller being configured to contact the target object because US’282 teaches alternative conveyance guide mechanism useful in the invention of JP’183, it would simplifying the process of JP’183 and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B) and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

	
Claims 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’183 in view of Sekimoto et al. US 2006/0141157 (US’157) and Tateyama et al. US 6,110,282 (US’282).

Regarding claim 6, JP’183 teaches a method to prevent looseness and meandering in a work, when horizontally carrying the work in the carrying direction in a plane state (abstract). JP’183 further teaches the device can be used for cleaning or plating a workpiece, including a printed circuit board (target object), by conveying the supporting part) through surface treatment tanks for cleaning or plating (para. 1-2, 10 and 27). The device includes rollers for sandwiching from above (pressing part) and below (supporting part) both end portions in the width direction of the workpiece. Pressure is applied by the upper roller to provide clamping pressure to the wrokpiece to prevent slacking or meandering of the work piece while it is being conveyed through the device (para. 14-15 and 25) (the pressing part being configured to press the target object against the supporting part). The device includes a presser rod 52 (moving mechanism) which adjusts the gap between the upper and lower rollers and puts pressure on the upper transport roller shaft 21 for applying pressure to the workpiece and adjusting the roller clamping pressure (to move the pressing part toward the supporting part to cause the pressing part to press the target object against the supporting part) (para. 33-35). Therefore, JP’183 teaches A cleaning device configured to clean a target object, comprising: a supporting part configured to support the target object that has been subjected to cleaning processing; a pressing part provided at a position facing the supporting part with the target object therebetween, the pressing part being configured to press the target object against the supporting part; a moving mechanism configured to move the pressing part toward the supporting part to cause the pressing part to press the target object against the supporting part.

JP’183 does not teach that the device includes both plating processing and cleaning processing, such that the target object that has been subjected to plating processing and cleaning processing and a film thickness measuring part configured to measure a film thickness of a plated film of the target object and the supporting part being configured to contact the target object and the pressing part being configured to contact the target object.

US’157 teaches plating apparatus and a plating method for plating a surface of a substrate (para. 1). US’157 further teaches a conventional plating apparatus for bump formation generally has a plating section for performing a plating process, an additional process section for performing additional processes incidental to the plating process, such as a cleaning process and a pretreatment process (para. 8). US’157 further teaches The plating apparatus may include a film thickness measurement unit configured to measure film thickness of the plated film formed on the surface of the substrate. The film thickness of a plated film formed on a substrate may vary according to influence from patterns formed on a substrate and conditions of the apparatus, the plating solution, and the substrate. Therefore, US’157 teaches that it is conventional to incorporate cleaning processes with plating processes and film thickness measuring parts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JP’183 to include that the device is the target object that has been subjected to plating processing and cleaning processing and a film thickness measuring part configured to measure a film thickness of a plated film of the target object because US’157 teaches it is conventional to incorporate cleaning processes with plating processes and film thickness measuring 

The modified device of JP’183 does not teach the supporting part being configured to contact the target object and the pressing part being configured to contact the target object.

US’282 teaches a coating apparatus for coating an LCD substrate with a developing liquid for a photo-resist has a conveyer mechanism for linearly conveying the substrate in a conveying direction (abstract). As shown in FIG. 2, each of the lower conveyer rollers 6 extends all over the entire width of the substrate 2, while each of the upper conveyer rollers 7 is formed of a pair of roller members (7 and 7) arranged coaxial and symmetric only at positions near both the sides 2c and 2c of the substrate 2. The pair of roller members (7 and 7) in each of the upper conveyer rollers 7 have conical portions 7a which project by a length corresponding to the marginal region 2b of the substrate 2 and are coaxially arranged such that their diameters decrease toward each other (pressurizing roller). The substrate is pressed against the lower conveyer rollers 6 by the conical portions 7a, so that the substrate is sandwiched between the lower conveyer rollers 6 and the upper conveyer rollers 7 while being conveyed (a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to contact the target object and to press the target object against the conveyance mechanism). The side surfaces of the pair of conical portions 7a and 7a function as guide surfaces to be brought into contact with upper edges of both the sides 2c and 2c of the substrate 2. In a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism) (col 4 line 33-col. 6 line 55, see fig. 1-4). In the coating and developing system having the above described structure, an unprocessed LCD substrate contained in a cassette 96 on a cassette table 98 is taken up by a transfer fork 99 in the loading section 90. The substrate is received by a main arm 80 of the first processing section 91 and is transferred into a brush scrubbing apparatus 103. After being subjected to a brush scrubbing and washing treatment in the brush scrubbing apparatus, the substrate is cleaned by means of jet water of a high-pressure in a jet-water washing apparatus 104.  (col. 9 line 45-65). After being cleaned, the substrate is subjected to a hydrophobia treatment in an adhesion apparatus 105, and is then cooled in a cooling apparatus 106. Then, the substrate is coated with a solvent from one end to the other in a coating apparatus 107 having a main structure similar to that of the coating apparatus shown in FIG. 1. Further, the substrate is coated with a photo-resist 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified device of JP’183 to include the supporting part being configured to contact the target object and the pressing part being configured to contact the target object because US’282 teaches alternative conveyance guide mechanism useful in the invention of JP’183, it would simplifying the process of JP’183 and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B) and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 7, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object. JP’183 further teaches wherein the supporting part is a conveyance mechanism configured to convey the target object as discussed above (para. 1-2, 10 and 27).

Regarding claim 8, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object. JP’183 further teaches wherein the pressing part has a roller, and the roller is configured to press the target object against the supporting part as discussed above, (para. 14-15 and 25).

Regarding claim 9, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object. JP’183 further teaches wherein the number of the pressuring rollers is at least four (para. 24, fig. 1-3).

Regarding claim 10, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object. US’157 further teaches the film thickness measurement unit may be configured to measure a distribution of the film thickness of the plated film formed on the substrate over an overall surface of the substrate. Based on the measurement results, the film thickness measurement unit determines whether or not the substrate has good quality (para. 32). A measuring unit configured to measure a distribution of film thicknesses would include wherein the film thickness measuring part is moved for the measurement to measure a film thickness of a plated film of the target object at a plurality of points of the target object.

Regarding claim 11, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object.

The modified device of JP’183 does not teach wherein a plurality of the film thickness measuring parts are provided.

However, providing a plurality of film thickness measuring parts would be a mere duplication of parts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’183 to include wherein a plurality of the film thickness measuring parts are provided because the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced see MPEP 2144.04 VI B.

	
Regarding claim 13, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object. US’157 further teaches that the plated object can have a resist to pattern the plating process (para. 14). Therefore, the film thickness measuring part would necessarily be configured to measure the film thickness of the plated film of the target object having the resist. Therefore, the modified device of JP’183 further teaches wherein the target object has a resist, and the film thickness measuring part is configured to measure the film thickness of the plated film of the target object having the resist.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’183 in view of US’157 and US’282 as applied to claim 6 above, and further in view of Lei et al. US 2005/0083048 (US’048).

Regarding claim 12, the modified device of JP’183 teaches the device of claim 6 for cleaning a target object.

The modified device of JP’183 does not teach wherein the film thickness measuring part has an eddy current sensor.

US’048 teaches an electrochemical plating system having an integrated substrate inspection system (para. 3). US’048 further teaches in operation, the thickness of a conductive layer on a substrate may be measured by inspection stations 400, 500 at essentially any time during an electrochemical plating process. Generally, substrates will be inspected prior to any plating operations so that the thickness of the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of JP’183 to include wherein the film thickness measuring part has an eddy current sensor because US’048 teaches that eddy current sensors are known to be used for measuring plating thickness and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP’183 in view of US’157 and US’282.

Regarding claim 14, the modified device of JP’183 teaches the device of claim 6 including a device which performs a cleaning process, a plating process and a film thickness measuring process as discussed above with regard to claim 6. Therefore, the modified device of JP’183 reads on a plating device, comprising the cleaning device according to claim 6.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP’183 in view of US’157 and US’282.

Regarding claim 15, JP’183 teaches a method to prevent looseness and meandering in a work, when horizontally carrying the work in the carrying direction in a plane state (abstract). JP’183 further teaches the device can be used for cleaning or plating a workpiece, including a printed circuit board (target object), by conveying the workpiece horizontally on a conveyance mechanism (supporting part) through surface treatment tanks for cleaning or plating (para. 1-2, 10 and 27). The device includes rollers for sandwiching from above (pressing part) and below (supporting part) both end portions in the width direction of the workpiece. Pressure is applied by the upper roller to provide clamping pressure to the wrokpiece to prevent slacking or meandering of the work piece while it is being conveyed through the device (para. 14-15 and 25) (the pressing part being configured to press the target object against the supporting part, a process of mounting the target object on the supporting part). The device includes a presser rod 52 (moving mechanism) which adjusts the gap between the upper and lower rollers and puts pressure on the upper transport roller shaft 21 for applying pressure to the workpiece and adjusting the roller clamping pressure (to move the pressing part toward the supporting part to cause the pressing part to press the target object against the supporting part, a process of moving the pressing part toward the supporting part by the moving mechanism to cause the pressing part to press the target object against the supporting part) (para. 33-35). Therefore, JP’183 teaches a cleaning device configured to clean a target object, comprising: a supporting part configured to support the target object that has been subjected to cleaning processing; a pressing part provided at a position facing the supporting part with the target object therebetween, the pressing part being configured to press the target object against the supporting part; a moving mechanism configured to move the pressing part toward the supporting part to cause the pressing part to press the target object against the supporting part, the method comprising: a process of mounting the target object on the supporting part; a process of moving the pressing part toward the supporting part by the moving mechanism to cause the pressing part to press the target object against the supporting part.

JP’183 does not teach that the device includes both plating processing and cleaning processing, such that the target object that has been subjected to plating processing and cleaning processing, a film thickness measuring part configured to measure a film thickness of a plated film of the target object a process of measuring the film thickness of the plated film of the target object using the film thickness measuring part in a state in which the target object is pressed against the supporting part and the supporting part being configured to contact the target object and the pressing part being configured to contact the target object.

US’157 teaches plating apparatus and a plating method for plating a surface of a substrate (para. 1). US’157 further teaches a conventional plating apparatus for bump formation generally has a plating section for performing a plating process, an additional process section for performing additional processes incidental to the plating process, such as a cleaning process and a pretreatment process (para. 8). US’157 further film thickness measurement unit configured to measure film thickness of the plated film formed on the surface of the substrate. The film thickness of a plated film formed on a substrate may vary according to influence from patterns formed on a substrate and conditions of the apparatus, the plating solution, and the substrate. Therefore, US’157 teaches that it is conventional to incorporate cleaning processes with plating processes and film thickness measuring parts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of JP’183 to include that the device is the target object that has been subjected to plating processing and cleaning processing, a film thickness measuring part configured to measure a film thickness of a plated film of the target object a process of measuring the film thickness of the plated film of the target object using the film thickness measuring part in a state in which the target object is pressed against the supporting part because US’157 teaches it is conventional to incorporate cleaning processes with plating processes and film thickness measuring parts and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified method of JP’183 does not teach the supporting part being configured to contact the target object and the pressing part being configured to contact the target object.

US’282 teaches a coating apparatus for coating an LCD substrate with a developing liquid for a photo-resist has a conveyer mechanism for linearly conveying the substrate in a conveying direction (abstract). As shown in FIG. 2, each of the lower conveyer rollers 6 extends all over the entire width of the substrate 2, while each of the upper conveyer rollers 7 is formed of a pair of roller members (7 and 7) arranged coaxial and symmetric only at positions near both the sides 2c and 2c of the substrate 2. The pair of roller members (7 and 7) in each of the upper conveyer rollers 7 have conical portions 7a which project by a length corresponding to the marginal region 2b of the substrate 2 and are coaxially arranged such that their diameters decrease toward each other (pressurizing roller). The substrate is pressed against the lower conveyer rollers 6 by the conical portions 7a, so that the substrate is sandwiched between the lower conveyer rollers 6 and the upper conveyer rollers 7 while being conveyed (a pressurizing roller provided at a position facing the conveyance mechanism with the target object therebetween, the pressurizing roller being configured to contact the target object and to press the target object against the conveyance mechanism). The side surfaces of the pair of conical portions 7a and 7a function as guide surfaces to be brought into contact with upper edges of both the sides 2c and 2c of the substrate 2. In a conveyer mechanism shown in FIG. 4, lower conveyer rollers 6 each have a shaft 6a extending perpendicular to the conveying direction D1 of the substrate 2, small-diameter portions 6b arranged one on either side of the shaft 6a, and a small-diameter portion 6d arranged at the center of the shaft 6a. The small-diameter portions 6b support both the sides 2c and 2c of the substrate 2 from the underside while and the small-diameter portion 6d supports the center of the substrate 2 in its width direction from the a roller moving mechanism configured to move the pressurizing roller toward the conveyance mechanism to cause the pressurizing roller to press the target object against the conveyance mechanism) (col 4 line 33-col. 6 line 55, see fig. 1-4). In the coating and developing system having the above described structure, an unprocessed LCD substrate contained in a cassette 96 on a cassette table 98 is taken up by a transfer fork 99 in the loading section 90. The substrate is received by a main arm 80 of the first processing section 91 and is transferred into a brush scrubbing apparatus 103. After being subjected to a brush scrubbing and washing treatment in the brush scrubbing apparatus, the substrate is cleaned by means of jet water of a high-pressure in a jet-water washing apparatus 104.  (col. 9 line 45-65). After being cleaned, the substrate is subjected to a hydrophobia treatment in an adhesion apparatus 105, and is then cooled in a cooling apparatus 106. Then, the substrate is coated with a solvent from one end to the other in a coating apparatus 107 having a main structure similar to that of the coating apparatus shown in FIG. 1. Further, the substrate is coated with a photo-resist liquid so that a photo-resist film is formed. An unnecessary part of the photo-resist film on the marginal region of the substrate is removed by a coating film removing apparatus 108 (col. 10 line 5-15). Therefore, US’282 teaches a conveyance mechanism, for transporting a substrate in the semiconductor industry, can includes guide surfaces to be brought into contact with upper edges of both sides of the substrate to be processed so that the substrate is sandwiched between lower conveyer rollers and upper conveyer 

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of JP’183 to include the supporting part being configured to contact the target object and the pressing part being configured to contact the target object because US’282 teaches alternative conveyance guide mechanism useful in the invention of JP’183, it would simplifying the process of JP’183 and simple substitution of one known element for another to obtain .


Response to Amendment

	Applicant’s amendments to independent claims 1, 4, 5, 6 and 14-15 to include subject matter regarding the configuration of the supporting part/conveyance mechanism and the pressing part/pressurizing rollers has changed the scope of claim claims 1, 4, 5, 6 and 14-15, and as a result, the rejection of claims 1, 4, 5, 6 and 14-15 as stated in the non-final office action mailed 7-10-20 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 102 as anticipated by US’282 and 103 and obvious over US’282 in view of US’582, JP’183 in view of US’282 and JP’183 in view of US’157 and US’282.
Response to Arguments

Applicant’s arguments with respect to amendments to claims 1, 4, 5, 6 and 14-15 have been considered but are moot because the new ground of rejection does not rely on JP’183 for teaching the added features to claims 1, 4, 5, 6 and 14-15.

Applicants arguments that JP '183 specifically teaches to use jigs, with the conveying rollers 15, 16 conveying the jig, and thereby reducing reliance upon the rollers and that one skilled in the art would not modify the JP'183 reference to arrive at the combined features presently claimed, as doing so would be contrary to the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN F BERGNER/Examiner, Art Unit 1713